                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 MAXIMILIANO SILEONI,

          Plaintiff,                           Case No. 1:21-cv-00023-BLW

 vs.                                           INITIAL REVIEW ORDER
                                               BY SCREENING JUDGE
 IDOC STAFF HEALTH PROVIDERS,

         Defendants.




       The Complaint of Plaintiff Maximiliano Sileoni was conditionally filed by the

Clerk of Court due to his status as a prisoner and pauper. (Dkts. 3, 1.) A “conditional

filing” means that Plaintiff must obtain authorization from the Court to proceed. All

prisoner and pauper complaints seeking relief against a government entity or official must

be screened by the Court to determine whether summary dismissal is appropriate. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that state a frivolous or

malicious claim, fail to state a claim upon which relief may be granted, or seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       After reviewing the Complaint, the Court has determined that Plaintiff must file an

amended complaint if he desires to proceed.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
                                   REVIEW OF COMPLAINT

   1. Standard of Law

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       A plaintiff is required to state facts, and not just legal theories, in a complaint. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662

(2009). In Iqbal, the Court made clear that “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678. In

other words, Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If

the facts pleaded are “merely consistent with a defendant’s liability,” the complaint has

not stated a claim for relief that is plausible on its face. Id. (internal quotation marks

omitted).

          To state an Eighth Amendment claim regarding prison medical care, a complaint

must contain facts alleging that prison officials’ “acts or omissions [were] sufficiently

harmful to evidence deliberate indifference to serious medical needs.” Hudson v.

McMillian, 503 U.S. 1, 8 (1992) (citing Estelle v. Gamble, 429 U.S. 97, 103-04 (1976)).

The Supreme Court has opined that “[b]ecause society does not expect that prisoners will

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
have unqualified access to health care, deliberate indifference to medical needs amounts

to an Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth

Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain; . . . [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual's daily activities; or the
              existence of chronic and substantial pain.

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds,

WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

       Deliberate indifference exists when an official knows of and disregards a serious

medical condition or when an official is “aware of facts from which the inference could

be drawn that a substantial risk of harm exists,” and actually draws such an inference.

Farmer v. Brennan, 511 U.S. 825, 838 (1994). Deliberate indifference can be

“manifested by prison doctors in their response to the prisoner’s needs or by prison

guards in intentionally denying or delaying access to medical care or intentionally

interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104-05

(1976). A complaint alleging that a defendant acted with deliberate indifference requires

factual allegations that show “both ‘(a) a purposeful act or failure to respond to a

prisoner’s pain or possible medical need and (b) harm caused by the indifference.’” Jett v.

Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

       Medical negligence or malpractice alone will not support a claim for relief under

the Eighth Amendment. Broughton v. Cutter Lab, 622 F.2d 458, 460 (9th Cir. 1980).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
Rather, a constitutional tort requires the plaintiff show subjective deliberate indifference

by bringing forward facts demonstrating that the defendant acted deliberately,

intentionally, or so recklessly that the conduct can be equated with a desire to inflict

harm. See Farmer, 511 U.S. 835-38. Likewise, gross negligence and ordinary negligence

are not actionable under § 1983, because such actions are not an abuse of governmental

power, but rather a “failure to measure up to the conduct of a reasonable person.” Daniels

v. Williams, 474 U.S. 327, 332 (1986).

The First Amendment Free Exercise Clause—applicable to the States through the

Fourteenth Amendment’s Due Process Clause—absolutely protects the right to believe in

a religion. It does not, however, absolutely protect all conduct associated with a religion.

Cantwell v. Connecticut, 310 U.S. 296, 303-04 (1940). Inmates retain their free exercise

of religion rights in prison. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987). To

serve as a basis for a viable claim challenging a prison restriction under the Free Exercise

Clause, an inmate’s belief must be both sincerely held and rooted in religious belief.

Shakur v. Schriro, 514 F.3d 878, 884 (9th Cir. 2008); Malik v. Brown, 16 F.3d 330, 333

(9th Cir. 1994). However, de minimis—or minor—burdens on the free exercise of

religion are not of a constitutional dimension, even if the belief upon which the exercise

is based is sincerely held and rooted in religious belief. See, e.g., Rapier v. Harris, 172

F.3d 999, 1006 n.4 (7th Cir. 1999) (the unavailability of a non-pork tray for inmate at 3

meals out of 810 does not constitute more than a de minimis burden on inmate’s free

exercise of religion).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
       Challenges to prison restrictions that are alleged “to inhibit First Amendment

interests must be analyzed in terms of the legitimate policies and goals of the corrections

system, to whose custody and care the prisoner has been committed in accordance with

due process of law.” Jones v. N.C. Prisoners’ Union, 433 U.S. 119, 125 (1977) (citation

omitted). What constitutes a reasonable opportunity for religious exercise, therefore, must

be evaluated within the context of a prison’s need for security, among other legitimate

goals. O’Lone, 482 U.S. at 350-53 (1987) (holding that a prison’s policy of not allowing

Muslim inmates on work detail to return to the prison to attend Jumu’ah, a group worship

service, did not violate the Constitution).

       As long as a restriction on an inmate’s religious practice “is reasonably related to

legitimate penological interests,” that restriction is valid. Turner v. Safley, 482 U.S. 78,

89 (1987). Factors to be considered in this reasonableness inquiry include (1) whether

there is a logical connection between the governmental interest and the particular policy

or decision at issue; (2) whether “alternative means of exercising the right remain open to

prison inmates”; (3) the impact that accommodating a prisoner’s religious practice would

have on “other inmates, on prison personnel, and on allocation of prison resources

generally,” O’Lone, 482 U.S. at 350-52 (internal quotation marks and alterations

omitted); and (4) whether there is an absence of ready alternatives, which constitutes

“evidence of the reasonableness of a prison regulation,” Turner, 582 U.S. at 90.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
   2. Summary of Allegations

       Plaintiff is an Idaho Department of Correction (IDOC) prisoner and frequent

litigator in this Court. He brings vague allegations against various prison medical

providers, as follows, in Plaintiff’s own words:

    Did not provided circumcision surgery do to my Christianity belief and practice.

    Did not provided prostate surgery removal.

    Did not provide tunsil treatment or surgery.

    Did not provided fatty liver treatment cronic pain.

    Did not provided ear hearing aid and or treatment cronic pain.

    Did not provided lower left back treatment cronic pain lost of balence at time.

    Did not provided lung treatment cronic pain.

    Did not provided on both eyes do to black flotting spot any treatment or removing

       them.

    Did not provided treatment for rappied heart beat that cause cronic pain.

    Did not provided treatment for Pyeronies Desises.

See Dkt. 1, p. 5. There are also claims of right shoulder pain and a beeping sound in both

ears that never goes away. See Dkt. 1.

       Plaintiff cannot proceed on his claims because they contain no specifics regarding

when he saw medical providers for the various conditions, whether he was actually

diagnosed with the conditions, what treatment he was given or what explanation he was

given if he was not treated, and what the current status of each condition is. Plaintiff


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
cannot simply file a CD of documents as “evidence” with a vague complaint.

Importantly, for the medical care claims, he must provide factual allegations

demonstrating that each defendant acted with deliberate indifference according to the

standard set forth above. For the religious rights claim, he must provide allegations

showing he has a sincerely held religious belief. The Court notes that he asserted a failure

to provide circumcision surgery in Case No. 1:19-cv-00427-BLW, but asserted no

religious basis for his claim. Finally, claims that are being litigated in Plaintiff’s other

actions should not be included in his amended complaint in this action.

         According to the pleading standards, Plaintiff must give fair notice to the

Defendants of the alleged violations of which he complains. They are not required to

search through documents to try to ascertain Plaintiff’s claims that are not clearly

specified in the pleadings. Nor is the Court required to extrapolate plausible claims from

exhibits in the screening process.1

         The Court will permit Plaintiff to file an amended complaint that provides the

“who, what, when, where, why, and how” of each claim against each defendant.

                                                      ORDER

         IT IS ORDERED:

    1. Plaintiff cannot proceed on his current Complaint.




1
 “Judges are not like pigs, hunting for truffles buried in briefs [or exhibits].” United States v. Dunkel, 927 F.2d 955,
956 (9th Cir. 1991).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
